McCLELLAN, J.
Appeal from order awarding peremptory writ of mandamus requiring tbe board of revenue of Jefferson county to instruct tbe judge of probate thereof to- certify to- tbe State Auditor that relator, Birmingham Waterworks Company, a corporation, bad erroneously and through mistake paid to tbe judge of probate a license tax in tbe sum set down in tbe petition.
*154One of the two invariable tests by which the right to the writ of mandamus is determinable is whether the petitioner has any other adequate remedy to which he can resort to enforce his right. — Moseley v. Collins, 133 Ala. 328, 32 South. 131. The act apprpoved September 29, 19,03 (Acts 1903, p. 278), now forming sections 2340 to 2344, inclusive, of the Code of 1907, obviously relates to taxes erroneously paid to tax collectors in consequence of assessments of property, and not to taxes otherwise demanded or paid to other officers. Such sections are without bearing in this instance.
By an act approved August 16, 1907 (Acts 1907, p. 639), noted as sections 2345 to 2347, inclusive, in Code of 1907, though not a. part of it, because enacted subsequent to the adoption of that Code, additional provision was made for the recovery and refunding of money erroneously paid or collected for taxes, whether paid under compulsion or protest or not. In the first section of the act, after stating what moneys are erroneously paid within that section of the act, it is expressly provided that ‘the same shall be recoverable by appropriate proceedings at law or in equity against the proper parties or their successors, with the usual rights of and upon appeal, and that such payment was not made under compulsion or protest shall he immaterial” (Italics ours.)
Without entering on a general construction of the act of 1907, it will suffice to say that, if the alleged erroneous payment here in question is not within the provisions of that act, and to provide for the recovery and refunding of money so erroneously paid it creates an adequate remedy, we know of no right this relator has to compel the refunding of the sum described in this proceeding. Whether the payment made by the relator, in this instance, is within the terms of the act of 1907, is not an inquiry we are properly invited to determine on this appeal.
*155The order awarding the writ is reversed, and the peti- ■ tion will be dismissed, at the cost of the relator.
Dowdell C. J., and Anderson and Mayfield, JJ., concur.